Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 15-26 are allowed.
Claims 8-14 are cancelled.
Claims 21-26 are newly added.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Saleh et al. (U.S. Patent: 9479732) discloses A method includes receiving, at a mobile teleconferencing robot, a remote user input to alter a viewing state of a vision system of the robot. The vision system includes a forward imaging sensor arranged to capture a forward video feed, a right imaging sensor arranged to capture a right video feed, and a left imaging sensor arranged to capture a left video feed, each with respect to a forward drive direction of the mobile teleconferencing robot. The method includes altering the viewing state of the vision system by adjusting a tilt angle and/or a zoom level of the forward imaging sensor based on the remote user input and generating a combined video feed that provides an immersive peripheral view about the robot. The combined video feed is generated by combining the forward video feed with a portion of the right video feed and a portion of the left video feed. (See Abstract)

Deering et al. (U.S. Patent Application:  20150049004) teaches A display device is mounted on and/or inside the eye. The eye mounted display contains multiple sub-displays, each of which projects light to different retinal positions within a portion of the retina corresponding to the sub-display. The projected light propagates through the pupil but does not fill the entire pupil. In this way, multiple sub-displays can project their light onto the relevant portion of the retina. Moving from the pupil to the cornea, the projection of the pupil onto the cornea will be referred to as the corneal aperture. The projected light propagates through less than the full corneal aperture. The sub-displays use spatial multiplexing at the corneal surface. Various electronic devices interface to the eye mounted display. (abstract)

Lenchner et al. (U.S. Patent Application: 20170193711) discloses a method for providing a remote user with an experience in an environment, comprising building a three-dimensional (3D) model of the environment, capturing one or more video feeds of at least a portion of the environment using one or more cameras in the environment, mapping the one or more video feeds onto one or more planes in the 3D model, providing a view of the mapped one or more video feeds on the one or more planes in the 3D model through a display device viewed by the remote user, capturing a gestural input from the remote user, and applying the gestural input to the portion of the environment.(abstract)


However, the prior art of records fail to teach or suggest individually or in combination:
An electronic device that comprises: first circuitry to decode, based on a first real-time transport protocol (RTP) stream for a video conference between two or more devices that include the electronic device, first visual data related to a plurality of images concurrently taken of a location; second circuitry to decode, based on a session description protocol (SDP) offer received from a user equipment (UE) included in the two or more devices, an indication that the UE supports immersive viewing capability; and third circuitry to transmit, via a second RTP stream based on the SDP offer, second visual data related to the first visual data, wherein the second visual data includes a supplemental enhancement information (SEI) message to be used to display at least a portion of the second visual data.

Dependent claims 2-7 are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 15.
Dependent claims 16-20 are further limits allowed independent claim 15; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 21.
Dependent claims 22-26 are further limits allowed independent claim 21; therefore, they are also allowed.

Accordingly, claims 1-7, 15-26 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449